Case 3:20-cr-00086-TJC-JBT Document 210 Filed 01/19/21 Page 1 of 3 PageID 598




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA
                                                  Case No.: 3:20-CR-86-J-TJC-JBT
   v.

   CHRISTIAN FLETCHER
   ____________________________/

                   PRELIMINARY MOTION TO SEVER
                DEFENDANTS AND MEMORANDUM OF LAW

             Defendant Christian Fletcher files this preliminary motion to sever defendants

   under Fed. R. Crim. P. 14. Candidly, it is simply too early in the litigation to determine

   whether a Rule 14 severance will be required in this case.

        I.      Preliminary Statement of Facts

             The several defendants in this case, including Mr. Fletcher, might rely on

   defenses that are antagonistic to the defenses other defendants might raise at trial.

   Further, the discovery makes clear that evidence the government might introduce against

   one defendant would be inadmissible against one or more other defendants. Moreover,

   the discovery makes clear that one defendant might exculpate one or more other

   defendants. Finally, cumulative and prejudicial “spill over” effect of the evidence the

   government would seek to introduce might prevent the jury from sifting through the

   evidence to make an individualized determination as to each defendant, even those

   innocent of the charges.
Case 3:20-cr-00086-TJC-JBT Document 210 Filed 01/19/21 Page 2 of 3 PageID 599




       II.       Memorandum of Law

              Generally, defendants “who are indicted together are usually tried together.”

   United States v. Mosquera, 886 F.3d 1032 (11th Cir. 2018); United States v. Lopez, 649

   F.3d 1222, 1233–1234 (11th Cir. 2011). However, the Eleventh Circuit has generally

   recognized four situations where severance is appropriate: (1) where defendants rely on

   mutually antagonistic defenses; (2) where one defendant would exculpate the moving

   defendant in a separate trial, but will not testify in a joint setting; (3) where inculpatory

   evidence will be admitted against one defendant that is not admissible against the other;

   (4) where cumulative and prejudicial “spill over” effect may prevent the jury from sifting

   through the evidence to make an individualized determination as to each defendant.

   Mosquera, 886 F.3d at 1041–42; United States v. Chavez, 584 F.3d 1354, 1360–1361

   (11th Cir. 2009).

       III.      Conclusion

              WHEREFORE, Defendant Fletcher files this preliminary motion to preserve his

   right to argue for appropriate relief at a later time.


                                                            Respectfully submitted,

                                                            s/ Steven H. Sadow
                                                            Steven H. Sadow
                                                            STEVEN H. SADOW, P.C.
                                                            Georgia Bar No. 622075
                                                            260 Peachtree Street, N.W.
                                                            Suite 2502
                                                            Atlanta, Georgia 30303
                                                            Telephone: (404) 577-1400
                                                            Facsimile: (404) 577-3600
                                                            stevesadow@gmail.com
                                                            Admitted Pro Hac Vice


                                                   2
Case 3:20-cr-00086-TJC-JBT Document 210 Filed 01/19/21 Page 3 of 3 PageID 600




                                                           LAW OFFICES OF HORWITZ &
                                                           CITRO, P.A.

                                                           s/ Vincent A. Citro
                                                           Vincent A. Citro
                                                           Florida Bar Number: 0468657
                                                           17 East Pine Street
                                                           Orlando, Florida 32801
                                                           Telephone: (407) 843-7733
                                                           Facsimile: (407) 849-1321
                                                           vince@horwitzcitrolaw.com

                                                           Attorneys for Defendant Christian
                                                           Fletcher

                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 19, 2021, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system, which will send a

   notice of electronic filing to all counsel of record.


                                                           s/ Vincent A. Citro
                                                           Vincent A. Citro
                                                           Florida Bar Number: 0468657
                                                           Attorney for Christian Fletcher




                                                  3
